DISSENTING OPINION BY
BENDER, J.:
¶ 1 Because I believe that the conditions that existed at the time of C.L.G.’s removal were remedied and are not the same as the only condition that presently exists, I would reverse the order granting the termination of Mother’s parental rights.
¶2 The facts of this case present a situation not representative of most termination cases that reach this Court in that so often parents do not comply with the requirements set by the trial court that if met would result in reunification. Here, the conditions that the agency initially had concerns about were drug and alcohol use, lack of appropriate housing and baby items, and no employment. With regard to these conditions/concerns, the court stated that:
Mother’s conduct between April 18, 2005 and March 29, 2006 is commendable. Mother complied with every requirement directed by the Dependency Court. She established an independent home, obtained employment, attended Drug and Alcohol programs and attended every scheduled visit with the child. Mother was clearly working toward the goal of reunification with the child. Testimony from the C.Y.F. caseworker indicated that had Mother not been incarcerated in March 2006, she was on track for reunification with the child.
Trial Court Adjudication, 3/22/07, at 9 (emphasis added). The court also noted that a sentence of probation was expected after Mother pled guilty to the charges that arose from the single incident when she transported a friend who was part of an illegal drug operation. The Majority’s characterization that Mother has had a life-long drug habit is not supported by the record. In any case, Mother was given a sentence of two to five years’ incarceration. But, even from prison, Mother maintained contact with C.L.G. to the extent she could by writing letters, sending cards, and making a blanket and a book on video.
¶ 3 What is most noteworthy about this case was the testimony provided by Valerie Capobianco, the agency’s case worker, by Monica Warmijak, the agency’s reunification worker, and Barbara Thompson, a therapist with NHS Human Services of Chester County. Ms. Capobianco testified about Mother’s initial issues and how they were resolved by Mother either on her own or in connection with aid from the agency, noting that Mother obtained housing and employment and was consistent with drug and alcohol treatment. She also explained that Mother was beginning unsupervised visits that would have progressed to overnights, but was interrupted when Mother was incarcerated.
¶ 4 With regard to Ms. Warmijak, who testified at Mother’s sentencing hearing on March 29, 2006, she indicated that she began working with Mother in mid-November of 2005. As part of Ms. Warmi-*1012jak’s testimony, she read a letter that she had written on Mother’s behalf.
[Mother] has been extremely cooperative and has complied with every request asked of her. She has maintained employment, as well as stable housing for her and her son. Visits with her daughter have increased to unsupervised and will continue dependent upon the outcome of her sentencing. However, the Court should know that, at this time, Chester County Department of Children, Youth and Families has been in an indeterminate state and is reluctant to return custody of her daughter due to the circumstances surrounding [Mother’s] legal situation and the uncertainty of the outcome of her sentencing. Under normal circumstances, [Mother’s] child would have been returned to her physical custody, since she has proved to this agency that she is drug free and has adequately provided her children with the necessary care and supervision to assure their safety and well-being. [Mother] has been successful in meeting all of her goals.
N.T. Sentencing Hearing, 3/29/06, at 29 (emphasis added).3
¶ 5 Likewise, Ms. Thompson’s testimony at Mother’s sentencing hearing indicated that Mother had cooperated and complied with all agency requirements, had undergone weekly therapy, drug screenings, and attended two types of group therapy in addition to her individual therapy. Ms. Thompson acknowledged that Mother had been drug and alcohol free since beginning treatment in May of 2005 without any relapses, has continued to make steady progress, has continued treatment, and was working full time. Ms. Thompson further reported that mainly based on Mother’s interaction with her son,4 she believes Mother to be an excellent parent.
¶ 6 The essential core of Mother’s argument is that based upon the evidence presented by the Agency, the conditions which led to C.L.G.’s removal from Mother’s care no longer exist and incarceration alone does not provide a basis for termination of parental rights. The agency’s own witnesses all agreed that Mother, before her incarceration, had successfully completed everything required of her, including maintaining a drug-free status, and that reunification was on the horizon. She was not drug-free due to her incarceration as described by the Majority. Moreover, Mother has continued to do all she can while in prison so that she will be available as soon as possible for reunification. However, now the lower court and this Court’s Majority equate Mother’s incarceration with the conditions that led to C.L.G.’s removal in the first instance.
¶ 7 I disagree with this assessment, noting particularly that to meet the burden of proof under 23 Pa.C.S. § 2511(a)(8), the Agency must prove all three elements listed in that subsection. See In re Adoption of R.J.S., 901 A.2d 502, 511 (Pa.Super.2006) (stating “(1) that the child has been removed from the care of the parent for at least twelve (12) months; (2) that the conditions which had led to the removal or placement of the child still exist; and (3) that termination of parental rights would best serve the needs and welfare of the child”). Obviously, more than twelve months have elapsed since C.L.G. was re*1013moved from Mother’s care. And pursuant to the court’s reliance on Dr. Mapes’ testimony, it is apparent that evidence exists in the record that can support the third element regarding C.L.G.’s needs and welfare. In this regard however, the Majority’s extensive discussion of the testimony provided by Dr. Mapes, whose opinion was sought by the trial court and who gave his opinion based solely on his review of the agency’s case file, essentially as a hypothetical situation, is not founded upon actual interaction with the parties involved. Dr. Mapes never interviewed Mother, the child or the foster parents. This in my mind is quite troubling when so much of Dr. Mapes’ testimony is relied upon and in some ways is not consistent with testimony provided by agency personnel, who did interact with the parties.
¶ 8 With regard to element (2) of the test, I would conclude that the conditions that existed at the time of C.L.G.’s removal were remedied and are not the same as the only condition that presently exists, ie., Mother’s incarceration.5 Moreover, the Majority’s statement that it “find[s] that Mother’s ‘criminal issues’ are a direct consequence to her ‘drug issues’ and ... are synonymous for the purpose of our analysis into whether the conditions which led to C.L.G.’s removal continue to exist” is not supported by any case law that I can locate. Also, as for the Majority’s reliance on In re S.H., 879 A.2d 802 (Pa.Super.2005), that case is clearly distinguishable in that in In re S.H. the mother had a long history of drug and alcohol abuse in addition to prior imprisonment on drug charges. Here, this was Mother’s first involvement with the criminal justice system and unlike the mother in In re S.H., Mother here fully complied with all directives from the agency. The mother in In re S.H. did not and additionally violated her probation, which resulted in her re-incarceration.
¶ 9 This Court has often reiterated that: Where a parent is incarcerated, the fact of incarceration does not, in itself, provide grounds for the termination of parental rights. However, a parent’s responsibilities are not tolled during incarceration. The focus is on whether the parent utilized resources available while in prison to maintain a relationship with his or her child. An incarcerated parent is expected to utilize all available resources to foster a continuing close relationship with his or her children.
In re B., N.M., 856 A.2d 847, 855 (Pa.Super.2004) (citations omitted and emphasis added). Again, Mother has been doing all she can under the circumstances that exist while she is incarcerated. The Majority’s position appears to equate Mother’s incarceration with grounds for termination, regardless of what attempts Mother has made to foster the relationship with child while in prison and the Majority certainly overlooks what Mother accomplished prior to her incarceration.
¶ 10 Lastly, it is apparent that the Majority recognizes the bifurcated approach that courts are to undertake when engaged in a review of termination proceeding.
The party seeking termination must prove by clear and convincing evidence that the parent’s conduct satisfies the statutory grounds for termination delineated in Section 2511(a). Only after determining that the parent’s conduct warrants termination of his or her *1014parental rights must the court engage in the second part of the analysis: determination of the needs and welfare of the child under the standard of best interests of the child. Although a needs and welfare analysis is mandated by the statute, it is distinct from and not relevant to a determination of whether the parent’s conduct justifies termination of parental rights under the statute.
R.J.S., 901 A.2d at 508 (emphasis added).6 Nevertheless, the Majority overlooks the lack of support in the record pertaining to the first hurdle, i.e., that the parent’s conduct warrants termination.
¶ 11 Because I would conclude that the agency failed to prove, as a threshold matter, that Mother’s conduct warranted termination, namely, that the conditions that existed at the time of C.L.G.’s removal were remedied and that her incarceration was not a condition that existed at the time of removal, I would reverse the trial court’s order terminating Mother’s parental rights.
¶ 12 Accordingly, I respectfully dissent.

. The transcript from Mother’s sentencing hearing was submitted into evidence at the termination hearing by the agency.


. The son referred to by Ms. Thompson and Ms. Warmijak was the ten-month old child in Mother’s car at the time of her arrest. Interestingly, this child was never deemed to be at risk by the agency and apparently remained in Mother’s care.


. Mother’s minimum sentence of two years was scheduled to elapse in March of 2008. In Mother's brief, she notes that, although not of record, since the termination hearing and decision, she has earned early release and is living in a half-way house in Philadelphia. She is employed and continues her sobriety.


. We do not disagree with the Majority that consideration of the needs and welfare of the child is mandated by section 2511(b) in all termination cases even when not challenged on appeal to this Court. However, in this case the elements of section 2511(a)(8) must also be met.